Mangano, J., dissents to the extent that he would allow petitioner access to the job analyses and would otherwise affirm, with the following memorandum:
After an in camera examination of a job analysis, I have determined that it does not constitute examination questions and answers, nor is it part of the deliberative process of the agency. The job analysis is the final product of the agency, which lists the skills deemed necessary to properly teach various disciplines. Consequently, the job analyses are properly subject to disclosure under subdivision 2 of section 87 of the Public Officers Law.